Citation Nr: 0125409	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  98-20 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the initial evaluations assigned to the veteran's 
degenerative disc disease, L4 to L5 fracture, status post 
spinal fusion, are proper.

2.  Entitlement to a total rating based individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from May 1965 to May 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Louisville, 
Kentucky, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The record indicates that entitlement to service connection 
for the veteran's back disability was granted in an October 
1998 rating decision.  A 20 percent evaluation was assigned 
for this disability, effective from April 7, 1994.  This 
evaluation was increased to 40 percent in a June 2000 rating 
decision.  However, the 40 percent evaluation was effective 
only from January 11, 1999.  A veteran is generally presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, as the effective date of 
the 40 percent evaluation is not from the earliest possible 
date from which it could be awarded, as the 40 percent 
evaluation is less than total, and as the veteran has not 
expressed satisfaction with either the 20 percent evaluation 
effective prior to January 11, 1999, or the 40 percent 
evaluation effective from January 11, 1999, the issue of the 
proper initial evaluation of the veteran's back disability 
remains on appeal.


FINDINGS OF FACT

1.  The veteran's service connected degenerative disc 
disease, L4 to L5 fracture, status post spinal fusion is 
productive of pronounced intervertebral disc syndrome from 
the initial date of service connection.  

2.  The veteran's only service connected disability is 
degenerative disc disease, L4 to L5 fracture, status post 
spinal fusion, which is evaluated as 60 percent disabling.  

3.  The veteran's service connected disability renders him 
unable to secure or follow a substantially gainful occupation 
consistent with his education and occupational experience 


CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent evaluation for 
degenerative disc disease, L4 to L5 fracture, status post 
spinal fusion, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Codes 5003, 
5010, 5292, 5293 (2000).  

2.  The criteria for a total rating based individual 
unemployability due to service connected disabilities have 
been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service connected back 
disability is productive of a greater level of impairment 
than is reflected in the 40 percent evaluation currently in 
effect.  He argues that his disability renders him 
unemployable.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  Following receipt of the veteran's 
November 1998 notice of disagreement with the 20 percent 
evaluation initially assigned for his service connected back 
disability, the RO mailed him a statement of the case 
containing the laws and regulations pertaining to the 
evaluation of his disability.  After the June 2000 rating 
decision was issued, the veteran was provided with a letter 
that explained the results of this decision.  A supplemental 
statement of the case was issued in June 2000 that explained 
the decision in greater detail.  A statement of the case was 
mailed to the veteran in May 2001 that provided him with the 
laws and regulations concerning entitlement to a total rating 
based on individual unemployability.  A letter that was 
mailed with the statement of the case notified the veteran of 
the type of evidence required to prevail in his claim.  
Therefore, the Board concludes that the discussions of the 
letters, the statements of the case, and the supplemental 
statement of the case sent to the veteran informed him of the 
manner of evidence required to prevail in his claims, and 
that the VA's notification requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The 
Board notes that the veteran has been contacted by the RO on 
multiple occasions in order to obtain information regarding 
medical treatment for his claimed disability.  The RO has 
also obtained all medical records identified by the veteran, 
and associated them with the claims folder, including records 
identified in the April 1999 claim for a total rating based 
on unemployability.  Records have also been obtained from the 
Social Security Administration (SSA).  The veteran has been 
afforded multiple VA examinations of his disability, 
including examinations in July 1998 and January 1999.  There 
is no indication that these examinations are lacking any 
information or opinions that are pertinent to the veteran's 
claims, and while the veteran's claims folder was not 
reviewed at the January 1999 examination, it was reviewed at 
the July 1998 examination conducted only five months earlier.  
The Board must conclude that the duty to assist has been 
completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102.  

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Increased Evaluations

The record shows that entitlement to service connection for 
degenerative disc disease, L4 to L5 fracture, status post 
spinal fusion, was established in an October 1998 rating 
decision.  A 20 percent evaluation was assigned to this 
disability, effective from April 1994.  After the veteran 
submitted a notice of disagreement with this evaluation, it 
was increased to 40 percent in a June 2000 rating decision, 
effective from January 1999.  The 40 percent evaluation 
currently remains in effect. 

The Board notes that the veteran's claim for an increased 
evaluation for his back disability involves his 
dissatisfaction with the initial rating for this disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In a November 1986 letter, E. H. R., M.D., the veteran's 
private doctor, stated that the veteran was disabled for work 
due to his back disability.  In view of the length of time he 
had been disabled, the doctor felt he would continue to be 
disabled indefinitely.  

An SSA disability decision from March 1987 determined that 
the veteran has severe and intractable low back pain with 
radiculopathy due to degenerative disc disease at L4 to L5 
and possible herniation, that he was unable to perform his 
past relevant work because it required heavy to medium 
exertion and he was unable to perform even sedentary exertion 
on a sustained basis, and that therefore the veteran was 
under a disability and entitled to SSA disability benefits.  

The veteran's private doctor again stated in a June 1987 
letter that in spite of intensive treatment, the veteran 
remained unable to do gainful employment due to his back 
disability.

Private medical records from February 1992 state that the 
veteran works at various laboring jobs.  He was described as 
motivated and hard-working.  His pain had increased to the 
point where almost any activity was extremely uncomfortable, 
and dramatically interfered with his normal active lifestyle.  

Private medical records from March 1994 to December 1995 show 
that the veteran continued to be treated for his low back 
disability on a regular basis.  March 1994 records show 
complaints of back pain, and note that he was experiencing 
muscle spasms.  Records from March 1995 also show that the 
veteran was experiencing back spasms.  

The veteran was admitted to a private hospital in April 1995 
after sustaining a fall at home.  He was unable to stand up, 
bend, or move without severe pain, and he had pain running 
into his leg.  The veteran presented with very bad pain and 
severe muscle spasms.  On examination at admission, there was 
severe spasm of the muscles of the left side of the low back, 
practically no range of motion, and an old lumbar laminectomy 
scar.  By the third day after admission, the veteran had less 
spasms and pain, he could ambulate without marked difficulty, 
and it was felt he could be safely discharged.  The final 
diagnoses included acute back muscle spasm, acute back 
strain, arthritis of the spine, and old lumbar disc surgery.  

A private examination conducted in May 1995 notes that the 
veteran underwent a laminectomy at L4 and L5, and partial S1, 
with a fusion from L4 to the sacrum in March 1992.  This had 
stabilized his problem, and relieved the presenting left leg 
pain.  The veteran had done well since then, and had been 
quite active until developing back pain which sometimes 
radiated toward the low back on the left side or towards the 
hip, but was really restricted to the back.  On examination, 
there was a good range of lateral flexion, and slight 
restriction of forward flexion.  Straight leg raising was to 
about 75 degrees bilaterally producing only a little low back 
pain.  He had no weakness of any muscle groups in the lower 
limbs.  His knee and ankle jerks were normal and symmetrical, 
and there were no sensory deficits.  A magnetic resonance 
imaging study showed stability from L4 through the sacrum, a 
good posterior decompression, no evidence of any disc 
protrusion, and no evidence of lumbar spinal stenosis.  There 
was a central protrusion of L3 to L4 above the level of his 
previous difficulties.  The impression was status post 
previous lumbar laminectomy and fusion for spinal stenosis at 
L4 to L5 and L5 to S1, and disc protrusion at L3 to L4.  The 
veteran was to avoid heavy lifting.  

The veteran was afforded a hearing before a hearing officer 
at the RO in December 1995.  He testified that his back 
symptoms were initially improved following his 1992 surgery, 
but that they were now becoming worse.  He continued to 
receive treatment for pain and muscle spasm.  See Transcript. 

In a January 1996 letter, E. H. R., M.D., states that the 
veteran continues to have problems with muscle spasms and 
arthritis of the back.  He required muscle relaxers and pain 
medications.  The veteran was restricted from lifting, 
stooping, bending, pushing, or pulling, and he continued to 
be disabled due to his back.  

VA treatment records from January 1996 to March 1998 are 
contained in the treatment records.  These show that the 
veteran was seen on many occasions for complaints of pain 
related to his low back disability.  January 1996 records 
state that the veteran was status post fusion in 1992 for 
injury.  More recently, he had slipped on a porch and caught 
himself, but he had constant pain to his lower back and legs 
since then.  On examination, there was no decrease in range 
of motion, no point tenderness, no palpable edema, and no 
increase in pain secondary to movement of the lower 
extremity.  The veteran did not have any bowel or bladder 
dysfunction, and there was no decrease in sensation of the 
lower extremities.  There was no problem with the straight 
leg test.  February 1996 records show that he continued to 
have low back pain.  The diagnostic impression was 
musculoskeletal back pain, without neurologic deficits.  
Additional February 1996 records show that the veteran did 
not experience any relief with treatment.  

The veteran was seen for complaints of chronic low back pain 
in July 1996.  He denied current trauma, but stated that his 
pain was chronic.  On examination, there was some decrease in 
the range of motion, but no focal deficits.  

An additional letter was received from E. H. R., M.D. in 
March 1998.  After a review of the veteran's disability, he 
stated that the veteran was currently having a tremendous 
amount of problems even after surgery.  He was presently 
being re-evaluated to see if he may need additional surgery.  
The doctor opined that the veteran was totally unable to do 
gainful employment.  He added that the amount of degenerative 
changes in the veteran's back had rendered him unemployable.  
In view of the length of time the veteran had experienced his 
problems and the marked problems that persisted, the doctor 
further opined that he believed the veteran's total 
disability would be permanent.  

The veteran was afforded a VA orthopedic examination in July 
1998.  The claims folder was reviewed in conjunction with the 
examination.  Currently, the veteran had complaints of 
chronic low back pain radiating into the legs, more on the 
right than the left.  There was numbness and tingling 
intermittently to the right lower extremity, sometimes 
radiating all the way to the foot.  The veteran had a cane, a 
brace, and some crutches, which he used occasionally.  His 
pain was aggravated by sitting, standing, and basically any 
prolonged staying in the same position.  The pain would 
improve when he switched positions or moved around.  Any 
position sometimes aggravated his disability.  His pain was 
constant, but when he had an acute bout it would sometimes 
prevent him from standing up or sitting down comfortably.  
The veteran was medically retired from work in 1986 secondary 
to his back disability.  On examination, the veteran walked 
with a limp to the right.  The lumbar spine did not have a 
deformity, discoloration, edema, tenderness, or scoliosis.  
There was a well-healed midline scar to the lumbosacral area 
compatible with his history of spinal fusion.  Active range 
of motion was 50 degrees flexion, 20 degrees extension, 30 
degrees of bilateral lateral flexion, and 30 degrees of 
bilateral rotation.  The deep tendon reflexes were 
symmetrical, and sensation was intact to the lower 
extremities.  Heel and toe walking was accomplished with a 
limp to the right.  The examiner noted that straight leg 
raising was negative on one side and positive on the other 
with radiation of pain into the leg.  However, he reported 
that each of these legs were the right leg, so it is unclear 
on which side the veteran actually experienced symptoms.  The 
diagnoses were post-traumatic degenerative joint disease of 
the lumbar spine with chronic strain, and a history of spinal 
fusion.  The examiner opined that the veteran was unable to 
be gainfully employed in his profession.  

November 1998 VA treatment records state that the veteran had 
experienced low back pain for years, but that it had become 
worse for the past two to three months.  The veteran 
experienced a stabbing pain with movement, with a dull ache 
at other times.  Sometimes he experienced shooting pains down 
his right leg, but no parethesias.  His legs seemed weaker.  
On examination, there was reduced range of motion, with no 
tenderness.  Straight leg raising was negative, and strength 
was 5/5 bilaterally.  

The veteran underwent an additional VA examination in January 
1999.  The claims folder was not reviewed by the examiner.  
The history of the 1992 surgery was noted.  The veteran said 
that he last worked full time in the coal mines in 1986.  
After receiving an additional post service injury to his 
spine in 1986, he was unable to return to work, and had been 
receiving social security since that time.  The veteran 
stated that he had pain on a constant basis.  He also had 
stiffness of his lumbar spine, lack of endurance, and 
fatigability.  The veteran said that his treatment consisted 
of a variety of pain medication.  Although his pain was 
constant, there was nothing that made it particularly worse, 
and his medications provided some relief.  He used a cane 
when needed, but did not bring it to the examination.  On 
examination, the veteran had a 12 centimeter scar that 
extended from L1 to the gluteal fold.  The examiner stated 
that the veteran had severe limitation of the range of motion 
due to his pain.  There was forward flexion to 20 degrees, 
extension to 5 degrees, lateral flexion bilaterally to 15 
degrees, and rotation bilaterally to 25 degrees.  There was 
also positive straight leg raising bilaterally to 40 degrees.  
No muscle spasms were noted, and there was no specific point 
tenderness.  The veteran did have an erect posture while 
sitting.  Neurologically, the veteran had deep tendon 
reflexes that were 2+ bilaterally.  There were no areas of 
paresthesia noted.  However, sciatica was noted bilaterally.  
An X-ray study obtained at this time showed degenerative 
arthritic changes with osteophyte formation at multiple 
levels.  In addition, there was degenerative disc disease of 
L3 to L4, and narrowing of the disc spaces from L3 to S1.  
The previous laminectomy and fusion of L4 to L5, and L5 to S1 
were also noted.  The diagnoses were degenerative arthritis 
of the lumbar spine with osteophyte lipping, and degenerative 
disc disease, especially at L3 to L4, as well as status post 
laminectomy with fusion of L4 to L5 and L5 to S1 in 1992, by 
history.  The examiner stated that the veteran had severe 
limitation of the range of motion of the lumbar spine.  

VA treatment records from January 1999 state that the veteran 
had experienced back pain for years.  It was worse at 
nighttime and when he first woke up.  The pain eases up with 
moving around, but remains constant throughout the day.  It 
was described as an aching pain across the low back.  There 
was no radiation of pain, and no numbness or weakness of the 
legs.  

Additional VA treatment records from April 1999 state that 
the veteran's back pain was continuing to increase.  It 
became worse with movement or with sitting too long.  There 
was no bowel or bladder dysfunction, but there was occasional 
radicular pain.  Records from June 1999 indicate that the low 
back pain continued.  A magnetic resonance imaging study 
revealed spinal stenosis.  The assessment was chronic low 
back pain, and lumbar stenosis.  

Physical therapy notes from September 1999 show that the 
veteran was provided with instruction in the use of chair-
back orthrosis.  He had a diagnosis of osteoarthritis.  

VA treatment records dated from December 1999 show that the 
veteran continued to complain of lumbar pain, which had been 
present for the past four to five years.  He described a non-
radiating, aching pain in the lumbar region, which had been 
getting progressively worse.  He had tried a back brace at 
his last clinical visit, but it provided no relief.  There 
had been no pain in the legs, and no numbness, weakness, or 
tingling.  The assessment was lower back arthritis.  

The veteran's low back disability is evaluated under the 
rating code for degenerative arthritis.  Arthritis due to 
trauma and substantiated by X-ray findings is rated as 
degenerative arthritis.  38 Vet. App. 4.71a, Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Severe limitation of motion of the lumbar spine is evaluated 
as 40 percent disabling.  Moderate limitation of motion 
warrants a 20 percent evaluation.  Slight limitation of 
motion is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5292.  

The veteran's disability is also evaluated under the rating 
code for intervertebral disc syndrome.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief is evaluated as 60 
percent disabling.  Severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief 
is evaluated as 40 percent disabling.  Moderate 
intervertebral disc syndrome with recurring attacks is 
evaluated as 20 percent disabling.  Mild intervertebral disc 
syndrome merits a 10 percent evaluation, and when this 
disorder is postoperative and cured, a zero percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Code 5293.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

After careful consideration of the veteran's contentions and 
the evidence of record, the Board finds that the proper 
initial evaluation of the veteran's back disability is a 60 
percent evaluation under 38 C.F.R. § 4.71a, Code 5293, the 
rating code for intervertebral disc syndrome.  In reaching 
this decision, the Board notes that the veteran's symptoms 
have varied from month to month from the beginning of the 
period under consideration.  For example, some records state 
that there is no radiation of pain into the lower 
extremities, while others state that there is radiation.  
However, records from March 1994 show treatment for back 
spasms, and spasms were also noted in March 1995, April 1995, 
and January 1996.  The May 1995 records show slight radiation 
of pain into the hips.  The July 1998 VA examination noted 
complaints of radiation of pain into the legs, and found that 
straight leg raising was positive on one side.  November 1998 
records show shooting pains into the legs, and the January 
1999 VA examination found that straight leg raising was 
positive bilaterally, and found bilateral sciatica.  The 
veteran's loss of range of motion has varied from moderate to 
severe.  Finally, and most importantly, the Board notes that 
although the veteran underwent back surgery that provided him 
with at least some temporary relief in 1993, he has received 
near constant treatment for back pain since at least March 
1994, including an episode that required hospitalization in 
April 1995.  February 1996 records note that the veteran did 
not experience any relief with treatment.  Both private and 
VA doctors have opined that the veteran's disability has left 
him unable to work.  Therefore, with consideration of the 
provisions of 38 C.F.R. § 4.40 concerning the effects of 
pain, the Board finds that the veteran's overall 
symptomatology more nearly resembles that of pronounced 
intervertebral disc syndrome with symptoms such as sciatic 
neuropathy, characteristic pain and muscle spasm, 
neurological symptoms and little intermittent relief, which 
merits a 60 percent evaluation.  38 C.F.R. § 4.71a, Code 
5293.  

The Board notes that the 60 percent evaluation is the highest 
evaluation available under the appropriate rating codes.  
38 C.F.R. § 4.71a, Codes 5003, 5010, 5292, 5293.  However, 
entitlement to an evaluation in excess of 60 percent will be 
addressed below. 

Total Rating

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38  C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a). 

In Hatlestad v. Derwinski, 1 Vet.App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (1995).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

As previously noted, the Board finds that the proper 
evaluation for the veteran's degenerative disc disease, L4 to 
L5 fracture, status post spinal fusion, is 60 percent 
disabling.  This is the veteran's only service connected 
disability.  Therefore, he meets the schedular criteria of 
38 C.F.R. § 4.16(a).  The remaining question is whether or 
not the veteran is unable to secure or follow a substantially 
gainful occupation consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  

The Board finds that the veteran's service connected back 
disability renders him unable to secure or follow a 
substantially gainful occupation.  The veteran's April 1999 
claim for a total rating indicates that the veteran has a 
high school education, was well as vocational trade school 
training in machine shop.  The record indicates that all of 
the veteran's occupational history has involved some form of 
physical labor.  He has not worked since February 1986, and 
has been in receipt of SSA disability benefits since 1987.  
Finally, and most importantly, both the veteran's private and 
VA doctors have consistently found him to be unemployable as 
a result of his service connected disability.  The veteran's 
private doctors stated that he was unemployable in November 
1986, June 1987, January 1996, and March 1998.  The March 
1998 opinion stated that the veteran's unemployability would 
be permanent.  The July 1998 VA examiner opined that the 
veteran was unable to be gainfully employed in his 
profession.  This medical evidence is uncontroverted by any 
evidence of employment, or by any contrary medical opinion 
stating that the veteran is able to be employed.  Therefore, 
the Board concludes that the veteran's service connected 
disability has caused the veteran to be unemployable.  


ORDER

Entitlement to an initial evaluation of 60 percent for the 
veteran's degenerative disc disease, L4 to L5 fracture, 
status post spinal fusion, is granted.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
granted. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

